Opinion by
Cline, J.
The merchandise itself was found not capable of being marked as it is in the form of powder. The outer cases were marked but each-commodity was packed in muslin bags and the bags were not marked. It was contended that the muslin containers are mereij'' linings for the cases. It was-found that the muslin bags in question were the immediate containers of the merchandise. As they were not legally marked the protests were overruled. Abstracts 31389, 25696, 29532, 32829, and 34432 cited.